DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 05/09/2022, by adding additional limitations to independent claims 1, 11 and 20 overcome the rejections set forth in the Office Action dated 12/7/2021. Accordingly, the aforementioned rejection has been withdrawn.  Examiner and applicant had discussed these amendments during an interview on May 6, 2022.	

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Gordaychik (US 2019/0363843) teaches the concepts of transmitting, by a wireless device, assistance information and supporting configurations for a first cell group (Par. 19, “capability identifier may be multi-format capable, for example, it may include a base indicator plus additional features or capabilities”. Par. 19, “support for SCells”, “support for SCells with or without typical NR SS/PBCH block occurring with a 16-frame period, . . . support for basic or advanced CSI feedback”, “term SCell may refer to a secondary cell”), for a second cell group (Par. 19, 26, “A UE may have one capability supported for operation using a PCELL or master cell. The UE may have another capability supported for a SCELL or secondary cell. The same may be true for a cell of another technology or frequency”); and receiving second configuration parameters comprising a first capability for a first cell of the first cell group and a second capability for a second cell of the second cell group (Par. 13, “UE may receive a registration area configuration with an indication that capabilities are acceptable for a registered area. All registered capabilities or a portion of the registered capabilities may be accepted or acceptable by the network”. Par. 25, “the indicator may provide a maximum number of antennas that the UE may currently support while maintaining a conservative power threshold”, “the UE to receive a signal indicating a switch to a lower number of antennas so as to conserve power”). 
Another prior art, Hugl (US 2019/0260428) discloses transmitting and receiving a first maximum number of multiple-input multiple-output (MIMO) layers a second maximum number of MIMO layers (Par. 45, “receiving a report from a UE of the maximum number of MIMO layers supported for PDSCH (in general or specifically for shorter TTI). The method may then optionally include, at 110, configuring the UE with a maximum of 2 MIMO layers for TM9 and/or TM10”. Par. 29, “a UE may report its MIMO capability independently for shorter TTTI”)
Another analogous prior art, Kwon (US 20210175935) discloses the feature “the first number is less than or equal to the first maximum number and second number is less than or equal to the second maximum number” (FIG. 9, Par. 10, 29, 157, “wherein the maximum number of MIMO layers for the operation bandwidth is less than or equal to the maximum number of MIMO layers supported by the UE for the operation bandwidth”, “If the active BWP is BWP1, the gNB schedules downlink data transmission with transmission rank limited to N2 (block 913). If the active BWP is not BWP1, the gNB schedules downlink data transmission with transmission rank limited to N1 (915)”).
However, the prior art does not disclose or fairly suggest that: "a first maximum number of MIMO layers for a first bandwidth part (BWP) of a first cell of the first cell group, a second maximum number of MIMO layers for a secondto the second cell group” along with other limitations of claim 1 and 11. Further, the prior art does not disclose the limitation, “transmit second configuration parameters, for the power saving operation, comprising: a first number of MIMO layers for a first bandwidth part (BWP) of a first cell of the first cell group, a second number of MIMO layers for a second
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	
/FRED A CASCA/              Primary Examiner, Art Unit 2644